OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                         AUSTIN



Bononblo  Ctrudo Imkll
soor*tar$ of stat0
Austin, Tour

Drrr Sir:                Atkntlonl Mr. J.   L.   UOarit~
                            Oplnlon   No. 0-684~
                            ROI Whether tha sea




                                             ou Surthar    ot8to




bow    attlts 8zv 10 ii~d to th0 ~0Umm 8trl 8 thatrhon
tbr rnd of maoh mtrlp 18 pulloil ln opporlta dPnotlonm,
baok and forth, the arma of thr holing fi@~@m, loomo4
r88tmd, fly out at raoh other.     Thr nmam S-D-U bag. co.
eOIi*   GlOUda LrbOll,     ;at:a 2



lpparm on lo o h@Mm of the boring fl~urom. TM mm0 of 8 oompaay
with tha word8 V8t.   A plied TOT* 8 pow0 on one ml&o and muoh
oompang'm rpprrant bum % 088 Vorlan in m&y@     on the other ride or
the bmmo or wo o denltrlpm.  Tha rpplloat 00. rmfrrm to the art1010
am go toy domlgna lna the lpplloantmaker rrrmtit      that mumh ham
bean uaod by lppllomat minoo Jmnumrg 1, 1960.
        Art.   651, 3. C. s.,   1925, prmrldem~
                %vcry parmoo, lmmmolatlmn ar union of uorkinepyn,
        inoorporatad or unlnoorporatad,     .~that hmm heratoforr or
        mhmll hereafter adopt l lmbol,-%radoMrk          daml&n, dorloo,
        ifqrint   or rorrp0r adrortlmaaaat,    lhmll A0    the mane in
        the oHIoa of tha ~ooratary of 5tata by lcarlng two
        ~aomImIlo ooplam, with the SmWOtOry oi state,        and maid
        iiooratary mhmll return to much parron, amboolatlon or
        UCIM 00 rilinc th0 WO,        one of mold feomlmilo ooplam
        along With and rttaohrd     to a duly attamtad oartlfIorto
        of th0 fllln& 0r aann, r0r rhioh hk rho11 rsoolrr a r00
        0r OAR dollar. Yuoh 0.rt1r10.t. or SIllrAg m&all In ml1
        multm srd promaoutlonm uudar ttim onaptar bo murrlolent
        ;Iroof or the adoption or much labml, trade nark, Camlgri,
        darIoa, Iaqrlnt or form or advartImaaant, and or tGe
        rIght or suoh parman, raooolatlon or union to
        asum. 120 lmbol, trmdo rmrk, darlga, damloo,
        rorm of rdv~ortlmameatrho11 be riled 08 rforama
        would probably be      rtakaa for a label, trade mnrk,
        daaI~, davioo,--~ f? print Of iOi%R Of ldVartiOaW*nt Oh-60~
        or r000rd. No parmon, or arrooIatlon lhmll ba permitted
        ta ~,ylatar mm a label, trade aark, dealen, davloa,
        imprint   or rorolof arltartlmaaeatMY lrnblom, doalgn or
        ramamblanoo thorotm that ear bean adopted or umcsd by
        aIiJr oharltmblo, benarolaat or rali&ioum BOOiOtr or
        eamoolatlon, without their oonmmnt,a
     rho tern q tmdo nnrk* 18 defined Fn Gorpum Jurlm 8a a ~nzz,
sign, lynbol or davloo which lr attached to good8 offered tar
male in rhc market M am to dImtInguI@h than froci 8laJlar goodm,
aid to identify thaa with a Hrti0ti.r  tl-Od.r, OF IUi-ts Ai. 8UO-
oommorm, mm ounerm of l yartloulrr buminomm, lm.boln6 made,
worked on, laportrd, lolaotad, OartISlOd~ or 8016 by him or
them. 63 C. J. P. 308. *rmda mark*    hmm barn defined ir. tclm
stat0    am rollma
eon. Claude ImbalI,        paem 3

                .A trade   arrk   la a dlmtlnotlrm nmam,rozd,
         Mr&    l~blan, do@l~, mynbbl or d@vlo@ umod h
         lmwful oomaoroa to iadiomt0 o r luthaatlomta thr
         mouroo from rhlrh  hmm 000a or throu&    whloh &g
         p@@Od~   tha ohmttal upon or to whloh it la
         rrfiua.*   (xamton aroo. Co. 18. ~~frralli    Brmg.,
         106 3, ?f. W), nrarmad on Other ground@, 127
         3. it*1018)
        In mn    rarlyomma mtylad chmrlrm.:&Lff    -4  co. vm. i711118~
hadam, 77 Tax,    530, daoldad la Jw,      16pQ; the supania Court of
Taxr38 lIp   TO88ly
                ZWOOgniZOd th a rhat
                                  t        oonmtltutam a “trade amrp
la a puamtlon  0s law for t&a oourtm.  It w0rJa tharofora  appear
that with th rlumotaont of the raglmtratlon mtatutam, the Laglg-
lotura warn not mttanptln& to afrord p.rotaotlon to other thma whmt
aould rmeaon~bly be ldantIflad azd raoordad aa a ntrada nitark’by
muoh OOIIUW~ damorlptlvo t&ram 80 label, daml~, darloa, imprint
or form of adrartimlng.
        It la 0   aunt ma   the rapuamt thmt your rafumal 0s the
apylloatlon,wamT 0884 molmly upon th0 form or make-up of the
“toy daml&uwam pnoantad for fllins with the application.

        Thara spgeara ta be asp18 authority to the ofrtot that
the 8ubmtanoa or my uamrul part or faatura of the lrtlolo ltmelf
oannot be appropriated am a trade @ark.  The lacdlq oaao of
Goodyear Tim aEd hubbar Co . vm. Robertron, 18 Fad. 26 639, and
oamea alted therain mupportm the above pro 081t10tieno quota
irOn the Aobartmoa baa0 00 page 6W. am SOt OwmI

               ‘But the ohmttal ltmalf la not and oannot be
         the trademark.   b;oraovar,while a mark othawlaa
         good oray ba lo fmbriomtad with the coo48 em to be
         02 intsgral part the-with, yet, if it rornm a
         umaful or runotlona~~~~tirt of the whole, it la not
         a valid trade anrk   and say not be ra~lmtarad.
         ctharwima th0 Ow&ar   WOUU naoura  not manly      the
         arolumlra right to uma the mark but llmo tha
         arolumlvo r&ht to maka th e   lrtLl0 itmalr, -4
         would thU8 looura a lrpetuml aonopo4       lrram-
         paotlra of patantab I! Ity.*

            It mtlrdmto roamon    t&t     if mn artlola or OhOttO ltralf,
 whioh, am to it8 phymloel ltruotura          or make-ug, oaaaot be a vrlld
 trade    mrk   o r lp roprl&ted am muoh, mama would bo outride     the moopa of
the abow raglmtratPon eta tuto.       Tha  vary  import or the mot or rrglm-
 trotion,     tha ahlaf oonoarn of t&la @tOtut@, rafutam any. ldaa 0.1
 tha jaontrrl       of ~tota baa    a dapomltory Of muoh artiotam or'
 ohmttala ruthar thmn a I%lOtTaT, namely, one who raoordm or an
 orrlolel raoordar.
non.     Claude IaboU,         pa,* 4

       Asiawaringyour tirmt quaatlon, It 18 the opinion of
thlm dagartmant that the Saorataryof atate 18 not required
to aooapt for ra~imtratlon mm a “tT848 mark’ under Artlola
851, H. C. 5.. tho *toy damigna In the form mubmittad.
          Am &o your noon4 quomtlon, wa ooamldar mariaa pra-
atura      one   of   lb.lnlmtratlon,   not properly   before   thlm dapart-
MIlti.

           We are raturnInng herewith the *toy doaIgn* am raquaatad.
                                                       Your8 very truly,